Citation Nr: 1446772	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  13-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether revision of an August 15, 1946, rating decision denying service connection for a lumbar spine disability is warranted on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from February 1944 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to find CUE in an August 1946 decision.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Please note that with this decision, the Board has advanced the case on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2013), pursuant to the Veteran's advanced age.

REMAND

The Veteran has repeatedly requested hearings in connection with his appeal.  He has been afforded an informal telephonic conference with a local Decision Review Officer (DRO), but also requested a hearing before a Veterans Law Judge, to be held at the RO, on his April 2013 VA Form 9, Appeal to Board of Veterans' Appeals (Travel Board hearing).  No action has bene taken to schedule such, despite the request being noted several times by the RO.

Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  Travel Board hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Inform the Veteran of his Board hearing options, to include a videoconference hearing.  Schedule the Veteran for a hearing before a Veterans Law Judge in the format he requests; if the Veteran fails to respond, a Travel Board hearing must be scheduled.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



